Citation Nr: 1125936	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  09-50 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for arthritis and osteochondritis of the right knee.

2.  Entitlement to an initial rating greater than 10 percent for arthritis and osteochondritis of the left knee.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1954 to October 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.

In April 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the New York RO.  The hearing transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks higher initial ratings for his bilateral knee disability.  The record on appeal is limited to incomplete service treatment records (STRs) reflecting an unfit for duty discharge due to bilateral osteochondrosis of tuberosity of tibia (Osgood-Schlatter's disease), as well as a November 2008 VA Compensation and Pension (C&P) examination report with addendum.

At his Travel Board hearing, the Veteran testified to undergoing VA treatment for bilateral knee disability at the Bronx VA Medical Center.  These records, which are not associated with the claims folder, must be obtained prior to any further appellate review.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

He further testified that a private medical provider had recommended knee replacements based upon physical evaluations, which included magnetic resonance imaging (MRI) scans.  On remand, these potentially relevant private medical records should also be obtained.  38 C.F.R. § 3.159(c)(1).

On remand, the Board is finds that the Veteran should undergo an examination of his knees to ensure that his evaluations are based upon a complete and accurate record.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain the clinical records from the Bronx Medical Center.

2.  Ask the Veteran to identify any private medical care provider he has seen regarding his knees.  After sending him the appropriate release, obtain the medical records, to include an MRI examination report.

3.  Schedule the Veteran for an appropriate examination for the purpose of determining the nature and severity of his bilateral knee disability.  The claims folder must be made available to the examiner prior to the examination for review.  After physically evaluating the Veteran, the medical examiner should address the following questions, to the best of his/her medical knowledge:

* provide the Veteran's range of motion findings in extension and flexion of the right and left knee;
      
* evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right and/or left knee.  If feasible, the examiner should portray any additional functional limitation of the right and/or left knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file; and

* evaluate whether the Veteran has any recurrent instability or lateral subluxation of the right and/or left knee?  If so, the examiner should describe whether such instability or subluxation slight, moderate, or severe in degree.

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

